Citation Nr: 1513183	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-03 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from March 1969 to October 1970, to include service in the Republic of Vietnam.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's claim for a TDIU. 
 
A review of the Virtual VBMS paperless claims processing system was conducted. 


FINDINGS OF FACT

1. The Veteran retired in March 2001, and is currently not employed. 

2. For the period from October 1, 2006, to October 6, 2009, the evidence is at least in equipoise showing that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for a TDIU for the period from October 1, 2006, to October 6, 2009, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Id. 

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), but need not discuss in detail the sufficiency of compliance with its provisions because the benefit sought on appeal is being granted. Any potential error on the part of VA in complying with the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

TDIU  

The Veteran asserts that although he is currently rated 100 percent for his service-connected disabilities, that rating is only effective from October 6, 2009. He specifically contends that he was unemployed and met the scheduler requirement for a TDIU since October 1, 2006, and should be granted such from that date. A review of the Veteran's claims file and medical history, to include his Social Security Disability Benefits, reveals that the Veteran was in fact not employed during the period in question and suffered from service-connected issues such as diabetes mellitus, Type II, coronary artery disease, prostatitis, scar, shrapnel wound (SFW) to the left leg, and flat foot. The Board finds that the evidence is at least in equipoise in establishing that the Veteran's then service-connected disabilities prevented him from securing and following a substantially gainful employment. Therefore, giving the Veteran the benefit of the doubt, the Veteran's claim for a TDIU, for the period noted herein, must be granted. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2014). If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341 (2014). In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a). All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b).

In this case, the Veteran's service-connected disabilities presently include coronary artery disease (0% from May 23, 2009; 30% from April 23, 2004; 60% from October 1, 2006; and 100% from October 6, 2009); nephropathy (60% from January 10, 2010); Posttraumatic Stress disorder (50% from November 24, 2009); Type II diabetes mellitus (20%  from May 23, 2002); chronic prostatitis (10% from October 20, 1970 and 20% August 18, 2010); bilateral tinnitus (10 % from October 9, 2007); SFW to the left knee (0% from October 20, 1970 and 10% October 17, 2007); peripheral neuropathy of both left and right, upper and lower extremities, separately rated (10% from November 25, 2010); flat feet (0% from October 20, 1970); scars (0% from May 23, 2002); bilateral nuclear sclerotic cataracts (0% from August 18, 2010); and erectile dysfunction (0% from August 18, 2010. 

The Veteran submitted his request for a TDIU in August 2010. The Veteran's combined disability evaluations have been as follows: 10 percent beginning October 20, 1970; 30 percent from May 23, 2002; 50 percent from April 23, 2004, 70 percent October 1, 2006; 80 percent from October 17, 2007; and 100% from October 6, 2009. See 38 C.F.R. § 4.25 Table I (2014). The Board notes that the Veteran is currently already rated 100% disabled based on his service-connected coronary artery disease, effective from October 6, 2009. However, as the Veteran noted in a January 2015 statement, he is seeking a TDIU for the time period from October 1, 2006, to October 6, 2009, when his service-connected conditions and combined evaluations met the schedular criteria. The Veteran's service-connected disabilities during the relevant time period included a 60 percent rating for his coronary artery disease and a combined rating of 70 percent from October 1, 2006, to include scars, flat feet, SFW to the left knee, prostatitis, and Type II diabetes; and 80 percent from October 2007, to include the additional of bilateral tinnitus and an increased rating for the Veteran's SFW to the left knee. The Board finds that the Veteran's disabilities, during the time noted above, did meet the threshold percentage criteria under 38 C.F.R. § 4.16(a) for a TDIU.
 
The question that remains, however, is whether the Veteran's service-connected disabilities precluded him from obtaining or engaging in substantially gainful employment; that is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran notes in his initial claim for a TDIU that he had worked at a General Motors' factory in Ohio since prior to entering active duty, and had worked there since his military service, until he retired in March 2001. He notes that he worked as a factory inspector, essentially walking around the factory inspecting different assembly stations. His position often required a great deal of walking and moving around. The records reveal that he also had to occasionally climb ladders to reach some of the assembly line positions where the vehicles were hanging, and move heavy objects such as boxes and parts. 

The Board recognizes that the ultimate question of whether a veteran is capable of sustaining or obtaining a substantially gainful employment is an adjudicatory determination, not a medical one. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."). Likewise, the Board notes that it is within its discretion to determine the need for a medical or social and industrial examination/opinion when dealing with the combined effects of multiple service-connected conditions. See  Floore v. Shinseki, 26 Vet.App. 376, 381 (2013) (holding that "the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the regional office (RO) or the Board."). However, the Board finds that there is ample evidence on record, both medical and lay, that places the question as to the Veteran's employability in at lease equipoise for the relevant time period; and therefore, such an examination is unnecessary. 

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, due solely to impairment resulting from his service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. See Van Hoose v. Brown, 4 Vet App. 361, 363 (1993).

A thorough review of the Veteran's claims file reveals that his service-connected disabilities did in fact prevent him from obtaining or retaining gainful employment. The Board first turns to the Veteran's Disability Determination from the Social Security Administration (SSA), which determined that the Veteran was disabled as far back as 2005. In that decision, the SSA examiner notes that the Veteran's coronary artery disease and diabetes were conditions that severely contributed to the Veteran's overall disability. While SSA determinations are not binding on VA decisions, they can provide guidance in rating matters. During the relevant time period the Veteran was service-connected for both listed conditions. 

Similarly, a review of the Veteran's private medical treatment records for his heart condition reveals that the Veteran's deteriorating service-connected coronary artery disease severely limited the Veteran's ability to perform many activities. Specifically, private medical notes from the relevant time period reported that the Veteran experienced fatigue, was tired all the time, and often experienced shortness of breath after extended period of walking or standing. As these private treatment notes were written by the Veteran's treating physician for his heart condition, the Board associates such symptoms with the Veteran's then service-connected coronary artery disease, and finds such evidence highly probative. 

Finally, the Board notes the Veteran's other service-connected disabilities, as it relates to his past employment, and his ability to obtain new employment. As noted above the Veteran had been a factory inspector since he left service, which required him to walk around basically all day inspecting assembled automobiles. This, as the Veteran explains, required him to climb into the vehicles, up and down ladders, and sometime move heavy objects. In this regard, the Board finds that his then service-connected disabilities prevented him from retaining such a position. Again, referring to the Veteran's SSA disability determination, the SSA examiner noted that the Veteran's flat-feet (service-connected from October 20, 1970), prevented him from standing or walking for a prolonged period of time. The examiner noted that the Veteran could not stand or walk for more than two hours at a time. The Board finds that such disability would severely impair the Veteran from performing his duties at the factory, or similar positions, since those positions would require prolonged walking and standing. 

Likewise, the Board notes that the record shows that the Veteran had also experienced peripheral neuropathy of both lower extremities during the relevant time period. The neuropathy, the Veteran has claimed, caused him pain and a burning sensation in his lower extremities that would increase in severity after only 15 minutes of walking or standing. While the neuropathy was not service-connected until later, the Board finds that these secondary conditions are the result of his Type II diabetes, and is part and parcel to that condition, which was service-connected at the time. 

The Board finds that the manifestations of the Veteran's combined service-connected disabilities during the relevant time period reveals a total disability picture that would prevent the Veteran from obtaining and retaining a substantially gainful employment. The Board, in reaching this determination, points to the fact that the Veteran only has a high school education and no work experience outside of working at the General Motors factory. As noted above, the Veteran's claim notes that he had been working at the factory from 1968, prior to entering service. The Board finds that with those disabilities listed herein, during the relevant time period, and the limitations caused by those disabilities, the Veteran could not have performed his duties at the factory and retain his employment there. Indeed, the Veteran was forced to go on medical leave in October 1999, and ultimately retired in March 2001, not being able to return to work. 

The Board notes that during the relevant time period, the Veteran's disabilities seem to be restricted to physical limitations, with no mental or psychological ailments that would prevent the Veteran from obtaining a sedentary occupation. However, the Board finds that, considering the Veteran's education, and relatively little work experience outside his work at the factory, it would be unreasonable to suggest that he would be able to obtain such a position. 

Accordingly, based on the facts presented here, the Board finds that the evidence is at least in equipoise regarding the Veteran's claim for a TDIU for the period from October 1, 2006, to October 6, 2009. The evidence shows that the Veteran's combined service-connected conditions during the relevant time period prevented him from retaining or keeping a substantially gainful employment; and considering the limitations of his experience and education, that he could not have been reasonably expected to obtain gainful employment of a sedentary nature. Therefore, for the reasons and bases discussed, and giving the benefit-of-the-doubt to the Veteran, this claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to a TDIU from October 1, 2006 to October 6, 2009, is granted. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


